Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is responsive to applicants’ amendment filed March 28, 2022 in reissue application 16/919,601 filed July 2, 2020 of US Patent Number US 10,195,950 B2 issued to Dow on Jan. 23, 2018.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,515,912 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely
apprise the Office of any information which is material to patentability of the claims under
consideration in this reissue application.

Response to Arguments

Claim 24 Objection: The objection of claim 24 is withdrawn in view of applicants’ amendment filed on 3/24/2022.
Claim Objection 1.173(c): Withdrawn in view of applicants’ amendment filed on 3/24/2022.
Oath/Declaration: While the examiner appreciates applicants’ efforts to correct the defective declaration, the declaration filed on 3/29/22 remains defective because a) it fails to identify a word or phrase that in a particular claim that render the claims inoperative, and b) relies on now cancelled claim 14. 
Claim construction (112(f)) and 112 written description: Applicants arguments (Response at 14-19) relative to 112(f) and 112 written description distill down to arguing that a skilled artisan would understand the structure of the wireless charging system and wireless data communication system. In support of this position, applicants cite Williamson v. Citrix. While the examiner agrees that, in some cases, certain terms have a known structure for performing a known function, this is not the case here.  Specifically, while in Williamson the court indeed referenced Greenburg as citing, i.e. “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure”, in Williamson the court further clarified the requirements as follows:
The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. Greenberg, 91 F.3d at 1583. When a claim term lacks the word “means,” the presumption can be overcome and §  112, para. 6 will apply if the challenger demonstrates that the claim term fails to “recite sufficiently definite structure” or else recites “function without reciting sufficient structure for performing that function. ” Watts, 232 F.3d at 880. The converse presumption remains unaffected: “use of the word ‘means’ creates a presumption that §  112, ¶  6 applies.” Personalized Media, 161 F.3d at 703.

In other words, even assuming arguendo that the terms did have structure, Williamson sets forth that simply because a phrase or term has a structural meaning. it isn’t enough.  The claim needs to recite sufficient structure for performing the entire claimed function. For example, as used in the instant context the wireless data communication system would not be known to perform the entire function as claimed. (e.g. receive a charger number confirmation message, corresponding to the charger number, transmitted from the power receiving module, or receive a normal state and standby state of the power receiving module, transmitted from the power receiving module, as recited in claims 22 and 24 without special programming.) Further, in this case the claims are not further modified by structure (in the claims), and applicants have avoided identifying any specific structure within the four corners of the ‘950 specification. Applicants likewise cite no evidence from the prior art or any other source demonstrating that a skilled artisan would have understood the structure of the terms.  Accordingly, the 112 written description rejection and 112(f) interpretation remains as set forth below. (See, updated 112(f) interpretation and 112 rejections below) 
Recapture 35 USC 251: While not expressly argued, to the extent that applicants’ amended claims now appear to be drawn to a power transmission apparatus inclusive of a wireless charging system and wireless data communication system, as opposed to the previously claimed wireless power transmission device inclusive of a power receiving module (installed on a vehicle), user interface module and display unit (both on vehicle),  the 35 USC 251 recapture rejection is hereby withdrawn.  In other words, the claims are now understood as comprising only the elements of Power Transmitting Module 10 and Transmitting Coil 21 in communication with elements of vehicle 60 via receiving coil 22. (See new 35 USC 251 rejections appearing below)

Rejections 35 USC 103/102: As an initial matter the examiner notes that the claims have been interpreted under 35 USC 112(f) and appear to lack structure or algorithmic support for the entire claimed function as set forth in the previous office action, and again set forth below based on applicants’ amendments filed March 28, 2022. Hence, in response to applicants’ arguments that prior art Ichikawa fails to disclose features relating to setup information, charger number and wirelessly transmission to the power receiving module of charging time, charging start request input through a user interface displayed by the display unit (Response at 24-35), the examiner first submits that, because applicants have failed to identify the structure or the related functions’ algorithm/process, the examiner has applied prior art rejections as best understood based on the limited written description provided in the ‘950 specification. Please see rejections based on applicants amended claims now set forth below.


Reissue Oath/Declaration
The reissue oath/declaration filed 2/29/2022 with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414. The declaration states in-part: 
It is not sufficient for an oath/declaration to merely state “this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure.” Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.
	It is acknowledged that applicants have filed a broadening reissue and that claims 21-33 are new, however, the applicant did not specifically identify by reference the specific claims and claim language (e.g. a phrase in the claim) which caused the patent to be inoperative or invalid. Further, and as noted above, applicants’ declaration no relies on claim 14 which is cancelled. Thus, the error is defective for failing to state an error that renders the patent partially or wholly inoperative or invalid so as to positively declare error that is relied on for this reissue. 
Claims 21-33 are rejected as being based upon a defective reissue declaration by the inventor under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. 
The nature of the defect(s) in the declaration by inventor is set forth in the discussion above in this Office action.

Claim Interpretation

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the claims using the broadest reasonable interpretation.

	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Examiner concludes that Applicant has not acted as its own lexicographer.

	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  Although the claims herein recite neither “step for” nor “means for”, a three prong test will be performed (As noted in MPEP §2181) to determine if there is a means-plus-function type or step-plus-function type limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
	Claims 21, 22, 24, 25, and 32 recite the following Functional Phrases: 
FP#1: claim 21 recites: A power transmitting apparatus, the apparatus comprising:

a wireless charging system configured to control power to be wirelessly transmitted to a power receiving module of a vehicle; and


FP#2: 	a wireless data communication system configured according to one or more wireless
communication protocols, to control a wireless transmission of information to the power
receiving module,


	Claim 22 recites:

FP#3: 	the wireless data communication system is configured according to the one or more wireless communication protocols to receive a charger number confirmation message, corresponding to the charger number, transmitted from the power receiving module.

	Claim 24 recites:

FP#4:	the wireless data communication system is configured according to the one or more  wireless communication protocols to receive a normal state and standby state of the power receiving module, transmitted from the power receiving module.


Claim 25 recites:

FP#5: 	the wireless data communication system is configured according to the one or more wireless communication protocols to receive a message, representing a charging start possible state, transmitted from the power receiving module.


Claim 32 recites:

FP#6: 	the transmitting coil is configured for resonant power transfer with the receiving coil for power transfer between the wireless charging system and the power receiving module.



 3-Prong Analysis: Prong (A)
As an initial matter, the Examiner finds that FP#1-FP#6 does not use the phrase “step for” or “means for”.  The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” or “means for” takes FP#1-FP#6 out of the ambit of §112(f).  After reviewing this limitations, Examiners find that FP#1-FP#6 recite the following functions: 
FP#1: claim 21 recites: A power transmitting apparatus, the apparatus comprising:

a wireless charging system configured to control power to be wirelessly transmitted to a power receiving module of a vehicle; and


FP#2: 	a wireless data communication system configured according to one or more wireless
communication protocols, to control a wireless transmission of information to the power
receiving module,


	Claim 22 recites:

FP#3: 	the wireless data communication system is configured according to the one or more wireless communication protocols to receive a charger number confirmation message, corresponding to the charger number, transmitted from the power receiving module.

	Claim 24 recites:

FP#4:	the wireless data communication system is configured according to the one or more  wireless communication protocols to receive a normal state and standby state of the power receiving module, transmitted from the power receiving module.


Claim 25 recites:

FP#5: 	the wireless data communication system is configured according to the one or more wireless communication protocols to receive a message, representing a charging start possible state, transmitted from the power receiving module.


Claim 32 recites:

FP#6: 	the transmitting coil is configured for resonant power transfer with the receiving coil for power transfer between the wireless charging system and the power receiving module.


In other words, the wireless charging system, wireless data communication system, and transmitting coil being “configured (by protocol) to” and “configured for” are simply generic place holders for the term “means” in performing the recited functions of transmit…, control…, receive… and power transfer… as recited above.
Here, the examiners find the following:
While the terms wireless charging system and wireless data communication system can, in some cases, can be understood as a term of art, they are not by necessity known to perform the functions of control power to be wirelessly transmitted to a power receiving module of a vehicle and, for example, receive a charger number confirmation message, corresponding to the charger number, transmitted from the power receiving module as recited respectively without the use of special programming. In other words, they would not be known to perform the entire function as claimed in FP#1-FP#5 without the use of special programming (e.g. an algorithm). Accordingly, FP#1-FP#5 meets prong A. Regarding, FP#6 the examiner finds that the phrase reciting the transmitting coil is configured for resonant power transfer… can be understood as the structure disclosed in Figs. 4&5 (e,g, via transmitting coil [21] to receiving coil [22]) performing the function of resonant power transfer with the receiving coil for power transfer as explained at 14:55-15:18 and 18:30-19:8 of the ‘950 specification. Hence, FP#6 likewise meets prong A.


3-Prong Analysis: Prong (B)
FP#1-FP#6 meets invocation prong (B) because it recites the functions for the wireless charging system, wireless data communication system, and transmitting coil of transmit…, control…, receive… and power transfer…respectively as noted above.

3-Prong Analysis: Prong (C)
FP#1-FP#6 meets invocation prong (C) because FP#1-FP#6 does not recite sufficient structure for performing the entire claimed function. Based upon a review of the aforementioned claims, the Examiners find that FP#1-FP#6 recite very little structure, if any, for performing the claimed
function which is not further modified by sufficient structure, material, or acts for performing
said function. In other words, because the recited functions are not modified by sufficient structure, material or acts (within the claims) for achieving the specified function, the Examiner concludes that FP#1-FP#6 meets invocation Prong (C).
In view of the Examiners findings above that FP#1-FP#6 meets invocation prongs (A)-(C), the Examiners conclude FP#1-FP#6 invokes interpretation under 35 U.S.C. §112 (f).

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), the next step is to determine the corresponding structure/algorithm as described in the specification for performing the recited function.  See MPEP §2181(II).
The ‘950 specification does not expressly disclose a wireless charging system per se and does not use the exact term within the four corners of the ‘950 specification.1 Further, it remains unclear what the structure of the recited wireless charging system actually consists of. (e.g. circuity, microprocessor, DSP, etc.) In other words, it is unclear HOW the recited wireless charging system is actually “configured to” to perform the recited functions noted above. Hence, the for purposes of prior art rejections the recited wireless charging system is interpreted as simply any power transmitting module. 
With regard to the wireless data communication system the examiner finds that the ‘950 specification again does not expressly use the term or describe what the wireless data communication system would actually consist of. (e.g. circuity, microprocessor, DSP, etc.) 2  
Hence, the for purposes of prior art rejections the recited wireless data communication system is interpreted as simply any system capable of wireless communication. 
With regard to the term the transmitting coil is configured for resonant power transfer… the phrase is interpreted as transmitting coil [21] transferring power to receiving coil [22] as shown in Figs. 4&5 of the ‘950 specification. 
In light of the above, claims will be limited to the corresponding structures of any general equivalents thereof consistent with the ‘950 specification as noted above. (See Id) 

Claim Rejections - 35 USC § 112
Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Specifically, and as noted above, independent claim 21 recites a wireless charging system and wireless data communication system, being “configured (by protocol) to” perform the recited functions of transmit…, control…, and receive… as recited above. These limitations lack sufficient written description support for the following reasons:
The ‘950 specification does not expressly disclose a wireless charging system per se and does not use the exact term within the four corners of the ‘950 specification.  Further, it remains unclear what the structure of the recited wireless charging system actually consists of. (e.g. circuity, microprocessor, DSP, etc.) In other words, the ‘950 specification does not appear to demonstrate HOW the recited wireless charging system is actually “configured to” to perform the recited functions noted above. While applicants’ response has indicated support for this feature in Figures 4-7, e.g. at ag 13, the examiner finds no express reference to a wireless charging system per se in either the specification or the drawings.3 Accordingly, the term lacks written description support. Regarding the recited wireless data communication system, the examiner submits that, while in some cases the term could be understood as a term of art having a particular structure, as used in the instant context any such structure would not be known to perform the entire function as claimed. For example, receive a charger number confirmation message, corresponding to the charger number, transmitted from the power receiving module, or receive a normal state and standby state of the power receiving module, transmitted from the power receiving module, as recited in claims 22 and 24. Further, while Fig. 4 and 5 denote the use of IEEE 802.11 protocol between power transmitting module [10] and power receiving module [30], 802.11 is simply a protocol for wireless data transfer and would not be known to perform the entire aforementioned functions without the use of special programming. Hence, the terms lack written description support. 

Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, and as noted above, there appears to be no discussion in the ‘950 specification of what the wireless charging system and wireless data communication system, being “configured (by protocol) to” actually consist of, or HOW either structure is “configured to” perform the recited functions of transmit…, control…, and receive… as claimed. In other words, there is insufficient algorithmic support disclosed for performing the entire claimed function. Hence, the claims are ambiguous because a skilled artisan would be at odds to determine the metes and bounds of the claim in light of the ‘950 disclosure. 

Claim Rejections - 35 USC § 251
Claims 21-26 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
1) wireless data communication system (Independent claim 21)
2) wireless charging system (Independent claim 21)
The ‘950 does not appear to expressly disclose or define a wireless data communication system or wireless charging system. See, MPEP 1411.02 prohibiting new matter in reissue applications and 35 USC 112 rejections. Id

Original Patent Requirement
Claims 21-32 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement.

Section 251 requires that reissue is for "the invention disclosed in the original patent." In order to satisfy the original patent requirement, "[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original." U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668,676 (1942). Furthermore, "it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification." Id. In other words, the original patent "must clearly and unequivocally disclose the newly claimed invention as a separate invention." Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).
In the present case, it does not appear from the face of the original patent that applicant intended to cover and secure a power transmission device (e.g. power transmitting module 10) alone, without power receiving module 30, user interface module 110 and display unit 130. (Fig. 7) There is no indication that the power transmitting module 10 alone is a separate invention. 
The original patent requires a “a power receiving module installed on the vehicle for receiving power from the power transmitting module, and a user interface module configured to control a
position of the vehicle and the power transmitting and receiving modules so as to transmit power from the power transmitting module to the power receiving module (Abstract) The background recites " a method for controlling the same, capable of allowing a user to easily charge a vehicle having a high-voltage battery, by providing an interface between a power receiving module for wireless power transmission and the user and performing data communication between the power receiving module and the interface. (1:19-30) The summary talks about a wireless power transmission device including a power transmitting module installed outside a vehicle for transmitting power, a power receiving module installed on the vehicle for receiving power from the power transmitting module, and a user interface module configured to control a position of the vehicle and the power transmitting and receiving modules so as to transmit power from the power transmitting module to the power receiving module. There is no disclosure of a power transmitting module (or wireless charging system) alone, without including a power receiving module and user interface module (or display device). The original claims were always drawn to a device inclusive of power receiving module, user interface module and display unit.
This situation is also somewhat analogous to the recent Federal Circuit decision in Forum
US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019). In Forum US, the
original patent claims were drawn to a workpiece having a body member and a plurality of
arbors (arbors circled):

    PNG
    media_image1.png
    228
    520
    media_image1.png
    Greyscale

Forum US, slip op. at 3-4. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 5. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments included arbors. Id. at 9. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. at 10. Similarly, the patent
here does not clearly and unequivocally disclose any embodiment with a power transmission device (e.g. power transmitting module 10) alone, thus to broaden the claims to permit such an embodiment runs afoul of the original patent requirement.

Claim Rejections - 35 USC § 103/102
As best understood, claim(s) 21-32 are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0335015 to Ichikawa.
Ichikawa teaches the claimed elements as follows:
21. 	A power transmission apparatus, the apparatus comprising: a wireless charging system configured to control power to be wirelessly transmitted to a power receiving module of a vehicle; and (Ichikawa: Figs. 1, 2, 7 and 8)4



a wireless data communication system configured according to one or more wireless
communication protocols, to control a wireless transmission of information to the power
receiving module,

	Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100) 5


wherein the wireless charging system and the wireless data communication system are
included in a power transmitting module installed outside of the vehicle,

Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100).
As noted above, Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100). Further, to the extent that Ichikawa’s power transmitting unit is not considered to be located outside of the vehicle, this feature would be an obvious design choice to one of ordinary skill in the art as an obvious was of improving accessibility. (Ichikawa at [0111, 0115, 0127, 0206,] Figs 1, 2, 7, 8, 16A, 31A)

wherein the information includes communication state setup information, a charger
number, and corresponding information representing a normal state and a standby state of the power transmitting module,

	Ichikawa teaches charging state (e.g. normal, standby, etc. e.g. at [0089-0091], [0105], [0111]) and communicating parking space number associated with a charger ([0238])


wherein the wireless charging system controls the power to be wirelessly transmitted to
the power receiving module based on a charging time input through a user interface module installed in the vehicle

See, e.g. Ichikawa at [0127] disclosing communication unit 230 for carrying out wireless communication between the power transmitting device 200 and the vehicle 100. The communication unit 230 receives the battery information INFO and the signal STRT or signal STP for instructions to start or stop transmission of electric power, transmitted from the communication unit 160 of the vehicle 100, and outputs these pieces of information to the power
transmitting ECU 240.


wherein, in response to a charging start request input through a user interface displayed
by the display unit, the wireless charging system controls the power to be wirelessly transmitted
to the power receiving module before the charging time arrives, and

Id. The communication unit 230 receives the battery information INFO and the signal STRT or signal STP for instructions to start or stop transmission of electric power, transmitted from the communication unit 160 of the vehicle 100, and outputs these pieces of information to the power transmitting ECU 240. Ichikawa at [0127]

wherein the information further includes charging progression state information and state information for respectively displaying a charging progression state and a state of the power transmitting module by a display unit installed in the vehicle.

Ichikawa at [0127] Via display unit 234 [0120] Id.


22. The apparatus of claim 21, wherein the wireless data communication
system is configured according to the one or more wireless communication protocols to receive
a charger number confirmation message, corresponding to the charger number, transmitted
from the power receiving module.
Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100)


23. The apparatus of claim 21, wherein the information further includes a vehicle identification number.

Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100)


24. The apparatus of claim 21, wherein the wireless data communication system is configured according to the one or more wireless communication protocols to receive a normal state and standby state of the power receiving module, transmitted from the power receiving module.

Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100). Protocols would be inherent.


25. The apparatus of claim 21, wherein the wireless data communication system is configured according to the one or more wireless communication protocols to receive a message, representing a charging start possible state, transmitted from the power receiving
module.

Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100). Protocols would be inherent.

26. The apparatus of claim 21, wherein, in response to the charging start request, the wireless charging system controls the power to be wirelessly transmitted to the power receiving module before the set charging time arrives.
Ichikawa at [0117-0119] and [0127] discloses wireless control of power and charging start/stop times. 


27.  A charging method of a power transmission device, the charging method
comprising:
receiving, by a power transmitting module installed outside the vehicle, a command
associated with a charging time and a command associated with charging stop from a power
receiving module installed inside the vehicle;

As noted above, Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100). As noted above, to the extent that Ichikawa’s power transmitting unit is not considered to be located outside of the vehicle, this feature would be an obvious design choice to one of ordinary skill in the art as an obvious was of improving accessibility. (Ichikawa at [0111, 0115, 0127, 0206,] Figs 1, 2, 7, 8, 16A, 31A)

transmitting, by the power transmitting module, power to the power receiving module based on the command associated with the charging time; and 

(Ichikawa at [0019, 0072, Fig. 5)


in a case in which the power transmitting module is transmitting power to the power receiving module based on the command associated with the charging time, stopping transmitting of the power, by the power transmitting module, to the power receiving module based on receiving the command associated with the charging stop. 

(Ichikawa Figs. 16A/B, 31A/B, [00117, 0019])



28. The charging method of claim 27, further comprising receiving, by the power
transmitting module, information, representing a charging start possible state, from the power
receiving module. 

(Ichikawa at [0111, 0115, 0127, 0206,] Figs 16A, 31A)



29. The charging method of claim 27, further comprising receiving, by the power
transmitting module, information representing a normal state, an abnormal state, and a
preparation state of the power receiving module. 

(Ichikawa at [0111, 0115, 0127, 0206,] Figs 16A, 31A)



30. The charging method of claim 27, further comprising receiving, by the power
transmitting module, information representing an output voltage and an output current of the
power receiving module. 

(Ichikawa at [0111, 0115, 0127, 0206,] Figs 16A, 31A)


32.  The apparatus of claim 31, wherein the transmitting coil is configured for resonant power transfer with the receiving coil for power transfer between the wireless charging system and the power receiving module.

See, e.g. Ichikawa FIG. 2 - a schematic view for illustrating the principle of transmission of electric power through a resonance method. (Also, Ichikawa at [0077] and Fig. 7)

33. The charging method of claim 27, further comprising:
transmitting, to the power receiving module, charging progression state information and/or state information for respectively displaying a charging progression state and a state of the power transmitting module by a display unit installed in the vehicle.

See, e.g. Ichikawa at [0127] disclosing communication unit 230 for carrying out wireless communication between the power transmitting device 200 and the vehicle 100. The communication unit 230 receives the battery information INFO and the signal STRT or signal STP for instructions to start or stop transmission of electric power, transmitted from the communication unit 160 of the vehicle 100, and outputs these pieces of information to the power
transmitting ECU 240.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

MOTIVATION TO COMBINE
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to combine the various embodiments of Ichikawa and the knowledge of one of ordinary skill in the art to realize the invention as claimed. (e.g. locating the power transmitting unit outside of the vehicle would be an obvious design choice for improving accessibility), See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results. In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Fred Ferris whose telephone number is 571-272-3778.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Hetul Patel can be reached at (571) 272-4184.
The fax phone number for the organization where this application or proceeding is
assigned is 571-273-9000. Information regarding the status of an application may be obtained
from the Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/EBK/
/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fig. 1B (Related Art) does disclose a Wireless ChargingSystem (Power Transmitting Module [10]} but does not appear to describe it in the context of a system within the ‘950 specification. Further, under this definition, the recited wireless charging system would consist of only the elements making up the power transmitting module.
        2 The ‘950 specification appears to only expressly disclose two systems per se. Namely, the parking assistance system (PAS, e.g. at 249) and the Battery Management System (BMS, e.g. at 2:65)
        3 As noted previously, Fig. 1B (Related Art) does disclose a Wireless ChargingSystem (Power Transmitting Module [10]} but does not appear to describe it in the context of a system within the ‘950 specification. Further, under this definition, the recited wireless charging system would consist of only the elements making up the power transmitting module (e.g. rectifier, converter and inverter)
        4 To the extent that Ichikawa’s power transmitting unit is not considered to be located outside of the vehicle, this feature would be an obvious design choice to one of ordinary skill in the art as an obvious was of improving accessibility. 
        5 Because the claims are interpreted under 112(f), and found to be lacking written description, the examiner applies only the corresponding general equivalent as noted in Claim Construction above. Id